UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

THE OHIO CASUALTY INSURANCE COMPANY,

                                    Plaintiff,

       vs.                                                         1:19-CV-1267
                                                                   (TJM/CFH)

MYPAYROLLHR, LLC, which may now be
known as “CLOUDPAYROLL LLC” or
“CLOUD PAYROLL LLC,

                           Defendant.
___________________________________________

Thomas J. McAvoy,
Sr. U.S. District Judge


                                            ORDER

       Plaintiff The Ohio Casualty Insurance Company (“Ohio Casualty”) filed a verified

complaint on October 15, 2019. See dkt. # 1. Plaintif f alleges that Defendant fraudulently

obtained and renewed an insurance policy for commercial crime, and seeks recision of the

policy Ohio Casualty issued, as well as the fees for filing this action. Id. Plaintiff alleges

that Defendant, a company that provided payroll services, and Michael T. Mann, who was

the sole shareholder of that company, were engaged in series of financial fraud crimes at

the time Defendant applied for insurance coverage. Failing to disclose this criminal activity

amounts to fraud in obtaining the policy, the Plaintiff claims, and justifies recision. Plaintiff

seeks a declaratory judgment from the Court declaring the insurance policy void from its

inception and awarding Plaintiff fees and costs.


                                                 1
      The Court issued summons on October 16, 2019. See dkt. # 2. Plaintif f filed an

affidavit of service on December 3, 2019. See dkt. # 5. The affidavit revealed that the

Complaint had been served on the Defendant on November 14, 2019. Id. Plaintiff filed a

request for entry of default on December 18, 2019. See dkt. # 6. The Clerk of Court

entered default against Defendant on December 19, 2019. See dkt. # 7. Plaintiff filed the

instant motion for default judgment on January 27, 2020. See dkt. # 12.

      ”[A] default is an admission of all well-pleaded facts against the defaulting party.”

Vt. Teddy Bear Co. v. 1-800 BEARGRAM Co., 373 F.3d 241, 246 (2d Cir. 2004). “Upon

entry of a default, a plaintiff’s claims for damages generally must be established in an

evidentiary proceeding at which the defendant is afforded an opportunity to contest the

amount claimed.” Cement Worker Dist. Council Welfare Fund v. Metro Found. Contrs.,

Inc., 699 F.3d 230, 234 (2d Cir. 2012). “There must be an evidentiary basis for the

damages sought by plaintiff, and a district court may determine there is sufficient evidence

based upon evidence presented at a hearing or upon review of detailed affidavits and

documentary evidence.” Id.

      No evidentiary hearing is necessary to resolve the issues before the Court. Among

the well-pleaded facts in the Complaint is that the Defendant made material

misrepresentations to the Plaintiff in order to obtain a policy of insurance. Defendant’s

failure to answer constitutes an admission of those well-pleaded facts. Plaintiff’s motion

for default judgment contains additional information about the financial scheme in which

Mann and the Defendant company were involved, as well as documents that demonstrate

that Defendant concealed material information from the Plaintiff in applying for and

renewing the policy. “Under New York law, an insurer may rescind a policy if it was issued

                                              2
in reliance on material misrepresentations.” Fid. Guar. Ins. Underwriters, Inc. v. Jasam

Realty, Corp., 540 F.3d 133, 139 (2d Cir. 2008). New York law defines a material

misrepresentation “as a false ‘statement as to past or present fact, made to the insurer by,

or by the authority of, the applicant for insurance of the prospective insured, at or before

the making of the insurance contract as an inducement to the making thereof.’” Id.

(quoting N.Y. Ins. Law § 3105(a)). Recision can also occur “‘if the insured fraudulently

concealed from or misrepresented a material fact to the insurer at the time the policy was

issued.’” Id. (quoting City of Johnstown v. Bankers Standard Ins. Co., 877 F.2d 1146,

1153 (2d Cir. 1989)). “[A]n insurance policy issued in reliance on material

misrepresentations is void from its inception.” Republic Ins. Co. v. Masters, Mates, & Pilots

Pension Plan, 77 F.3d 48, 52 (2d Cir. 1996).

       The Court finds that the well-pleaded facts in the Complaint, as well as the

additional evidence provided by the Plaintiff, justify providing the relief that Plaintiff seeks.

As such:

       The Plaintiff’s Motion for Default Judgment, dkt. # 12, is hereby GRANTED, as

follows:

       1.     Judgment of Default is hereby ENTERED against the Defendant;

       2.     The Crime Protection Policy of Insurance, Policy No. 51056287, issued by

              Ohio Casualty, as insurer, to Defendant, as insured, is hereby declared to be

              rescinded and null and void from its inception;

       3.     The Defendant is not and shall not be entitled to any benefits under the

              subject Policy of Insurance; and



                                                3
      4.    Defendant is hereby ordered to pay to Plaintiff $400.00 in costs.



IT IS SO ORDERED.



Dated: March 25, 2020




                                           4
